 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WALTER LANGSTON,                                   No. 2:19-cv-1168 DB P
12                       Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    STEVE WHITE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983 and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

19   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1). For

20   the reasons set forth below, this court finds plaintiff fails to meet the standards to proceed in

21   forma pauperis and recommends that plaintiff be required to pay the filing fee if he wishes to

22   prosecute this action.

23                                    IN FORMA PAUPERIS STATUTE

24          The Prison Litigation Reform Act of 1995 (“PLRA”) permits a federal court to authorize

25   the commencement and prosecution of any suit without prepayment of fees by a person who

26   submits an affidavit indicating that the person is unable to pay such fees. However,

27                  [i]n no event shall a prisoner bring a civil action or appeal a judgment
                    in a civil action or proceeding under this section if the prisoner has,
28                  on 3 or more prior occasions, while incarcerated or detained in any
                                                         1
 1                  facility, brought an action or appeal in a court of the United States
                    that was dismissed on the grounds that it is frivolous, malicious, or
 2                  fails to state a claim upon which relief may be granted, unless the
                    prisoner is under imminent danger of serious physical injury.
 3
     28 U.S.C. § 1915(g).
 4
            This “three strikes rule” was part of “a variety of reforms designed to filter out the bad
 5
     claims [filed by prisoners] and facilitate consideration of the good.” Coleman v. Tollefson, 135
 6
     S. Ct. 1759, 1762 (2015) (quoting Jones v. Bock, 549 U.S. 199, 204 (2007)). If a prisoner has
 7
     “three strikes” under § 1915(g), the prisoner is barred from proceeding in forma pauperis unless
 8
     he meets the exception for imminent danger of serious physical injury. See Andrews v.
 9
     Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007). To meet this exception, the complaint of a
10
     “three-strikes” prisoner must plausibly allege that the prisoner was faced with imminent danger of
11
     serious physical injury at the time his complaint was filed. See Williams v. Paramo, 775 F.3d
12
     1182, 1189 (9th Cir. 2015); Andrews, 493 F.3d at 1055.
13
                            HAS PLAINTIFF ACCRUED THREE STRIKES?
14
            A review of the actions filed by plaintiff in this court reveals that plaintiff is subject to 28
15
     U.S.C. §1915(g) and is precluded from proceeding in forma pauperis unless plaintiff was, at the
16
     time the complaint was filed, under imminent danger of serious physical injury. Judges in this
17
     court, including the undersigned magistrate judge, have previously found that plaintiff has
18
     accrued three strikes. The court takes judicial notice of those cases, and of plaintiff’s prior filings
19
     described therein. Those cases include: Langston v. Williams, No. 2:16-cv-2365 JAM DMC
20
     (June 18, 2019 Findings and Recommendations); Langston v. Blackford, No. 2:16-cv-2366 WBS
21
     DB (May 26, 2017 Order); Langston v. Frantzen, No. 2:16-cv-2364 GEB EFB (Apr. 21, 2017
22
     Order); and Langston v. Sharma, 2:15-cv-1437 GEB KJN (Dec. 14, 2016 Order). The strikes
23
     described in those cases all occurred prior to the filing of the present action on June 25, 2019.
24
           IS PLAINTIFF IN IMMINENT DANGER OF SERIOUS PHYSICAL INJURY?
25
            Because plaintiff has accrued three strikes, this court finds that plaintiff is precluded from
26
     proceeding in forma pauperis in this action unless he is “under imminent danger of serious
27
     physical injury.” 28 U.S.C. § 1915(g). The availability of the imminent danger exception turns
28
                                                         2
 1   on the conditions a prisoner faced at the time the complaint was filed, not at some earlier or later

 2   time. See Andrews v. Cervantes, 493 F.3d at 1053. “[A]ssertions of imminent danger of less

 3   obviously injurious practices may be rejected as overly speculative or fanciful.” Id. at 1057 n.11.

 4   Imminent danger of serious physical injury must be a real, present threat, not merely speculative

 5   or hypothetical. To meet his burden under § 1915(g), an inmate must provide “specific fact

 6   allegations of ongoing serious physical injury, or a pattern of misconduct evidencing the

 7   likelihood of imminent serious physical injury.” Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir.

 8   2003). “Vague and utterly conclusory assertions” of harm are insufficient. White v. Colorado,

 9   157 F.3d 1226, 1231-32 (10th Cir. 1998). That is, the “imminent danger” exception is available

10   “for genuine emergencies,” where “time is pressing” and “a threat . . . is real and proximate.”

11   Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002). Further, the purpose of the imminent

12   danger exception is to allow prisoners to proceed with cases in order to resolve the issues creating

13   the imminent danger. See Young v. Curliss, No. 1:12-cv-1871 JLT (PC), 2013 WL 56987, at *2

14   (E.D. Cal. Jan. 3, 2013). Therefore, an assertion of imminent danger must be tied to the

15   allegations of his complaint.

16          The court has reviewed plaintiff’s complaint to determine whether his allegations

17   demonstrate an imminent danger of “serious physical injury.” Plaintiff appears to be challenging

18   a district attorney’s decision to re-charge plaintiff’s prior misdemeanor conviction as a felony.

19   Plaintiff states that he is in imminent danger of false imprisonment. False imprisonment is not the

20   sort of serious physical injury contemplated by the in forma pauperis statute. See Smith v.
21   Baldwin, No. 18-cv-1503-NJR,. 2018 WL 3993629, at *2 (S.D. Ill. Aug. 21, 2018); Berryhill v.

22   Oklahoma, No. CIV-13-1370-W, 2014 WL 679111, at *2 (W.D. Okla. Jan. 30, 2014); Weidow v.

23   Anderson, No. 3:07cv510/LAC/MD, 2008 WL 168888, at *2 (N.D. Fla. Jan. 16, 2008). Because

24   plaintiff fails to demonstrate that he meets the imminent danger exception to the three-strikes bar,

25   this court will recommend plaintiff be required to pay the $400 filing fee if he wishes to proceed

26   with this case.
27          Accordingly, the Clerk of the Court is HEREBY ORDERED to randomly assign a district

28   judge to this case; and
                                                        3
 1            IT IS RECOMMENDED that:

 2            1. Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 2) be denied under

 3                 28 U.S.C. 1915(g); and

 4            2. Plaintiff be ordered to submit the $400 filing fee if he wishes to proceed with this

 5                 action.

 6            These findings and recommendations will be submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 8   after being served with these findings and recommendations, plaintiff may file written objections

 9   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

10   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

11   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

12   F.2d 1153 (9th Cir. 1991).

13   Dated: July 2, 2019

14

15

16

17

18   DLB:9
     DLB1/prisoner-civil rights/lang1168.3 strikes fr
19

20
21

22

23

24

25

26
27

28
                                                        4
